      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 1 of 24 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ANGELA BONANNO,                                  )
                                                  )
               Plaintiff,                         ) Case No. ___________
                                                  )
 v.                                               )
                                                  )
 AMERICAN MEDICAL SYSTEMS, INC.;                  )
 AMERICAN MEDICAL SYSTEMS, LLC,                   )
 individually and f/k/a                           )
 AMERICAN MEDICAL SYSTEMS, INC.;                  )
 AMERICAN MEDICAL SYSTEMS                         )
 HOLDINGS, INC.; ASTORA                           )
 WOMEN’S HEALTH, INC.; ASTORA                     )
 WOMEN’S HEALTH LLC; ASTORA                       )
 WOMEN’S HEALTH HOLDINGS, LLC;                    )
 ASTORA HOLDINGS, LLC,                            )
                                                  )
               Defendants.                        )


                             PLAINTIFF’S ORIGINAL COMPLAINT
         COMES NOW Plaintiff Angela Bonanno and files her Original Complaint, complaining

of Defendants American Medical Systems, Inc., American Medical Systems, LLC individually

and f/k/a American Medical Systems, Inc., American Medical Systems Holdings, Inc., Astora

Women’s Health, Inc., Astora Women’s Health LLC, Astora Women’s Health Holdings LLC, and

Astora Holdings (collectively “Defendants”) and in support respectfully shows the Court as

follows:

                                            PARTIES

1.       Plaintiff Angela Bonanno is an individual and resident of Wentzville, St. Charles County,

Missouri.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 1 OF 24
     Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 2 of 24 PageID #: 2



2.      Defendant American Medical Systems, Inc. (“AMS”) is a wholly owned subsidiary of

defendant American Medical Systems Holdings Inc. and is a foreign corporation with its principal

office in Minnesota.

3.      Defendant American Medical Systems, LLC, (“AMS LLC”) is a foreign corporation with

its principal office in Delaware.

4.      Defendant American Medical Systems Holdings Inc., (“AMS HOLDINGS”) is a foreign

corporation with its principal office in Minnesota.

5.      Defendant Astora Women’s Health, Inc., (“ASTORA”) was a foreign corporation with its

principal office in Minnesota.

6.      Defendant Astora Women’s Health LLC, (“ASTORA LLC”) is a foreign corporation with

its principal office in Minnesota.

7.      Defendant Astora Women’s Health Holdings, LLC, (“ASTORA HOLDINGS”) is a foreign

corporation registered in Delaware.

8.      Defendant Astora Holdings, LLC, (“ASTORA HOLDINGS LLC”) is a foreign corporation

registered in Delaware.

9.      At all times material to this action, Defendants have designed, patented, manufactured,

labeled, marketed, and sold and distributed a line of pelvic mesh products. These products were

designed primarily for the purposes of treating stress urinary incontinence and pelvic organ

prolapse. These products share common design elements and common defects. Moreover, each of

these products was cleared for sale in the U.S. after the Defendants made assertions to the Food

and Drug Administration of “Substantial Equivalence” under Section 510(k) of the Food, Drug

and Cosmetic Act; this clearance process does not require the applicant to prove safety or efficacy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 2 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 3 of 24 PageID #: 3



                                              VENUE

10.      Defendants have significant contacts in Missouri such that they are subject to personal

jurisdiction. On information and belief, Defendants are and at all relevant times were engaged in

the business of researching, developing, designing, licensing, manufacturing, distributing,

supplying, selling, marketing, and/or introducing in interstate commerce, either directly or

indirectly through third parties or related entities, its products including the pelvic mesh products

implanted into Plaintiff. At all relevant times, Defendants conducted regular and sustained

business in Missouri by marketing, selling, and distributing their pelvic mesh products, including

the product implanted in Plaintiff. Upon information and belief, at all times relevant, Defendants

transacted, solicited, and conducted business in the State of Missouri and derived substantial

revenue from such business. At all relevant times, Defendants expected or should have expected

that their acts would have consequences within the United States of America, including the State

of Missouri.

11.      Plaintiff is seeking damages in excess of $75,000. Subject matter jurisdiction is proper

pursuant to 28 U.S.C. § 1332.

12.      Claims arising from the same operative facts described herein against other transvaginal

mesh manufacturers were previously pending in MDL No. 2325 in the United States District Court

for the Southern District of West Virginia, In Re: American Medical Systems, Inc., Pelvic Repair

System Products Liability Litigation.

                                  FACTUAL BACKGROUND

               TRANSVAGINAL MESH PRODUCTS SOLD BY DEFENDANTS

13.      At all times relevant herein, Defendants were engaged in the business of placing medical

devices into the stream of commerce by designing, manufacturing, marketing, packaging, labeling,

and selling such devices, including the Monarc Sling System (“Monarc”). The Monarc is


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 3 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 4 of 24 PageID #: 4



represented by Defendants to correct and restore normal pelvic function by implantation of

polypropylene mesh in the pelvis tethered in place by two arms that extend up through a woman’s

pelvis. The Monarc was specifically promoted to physicians and patients as an innovative,

minimally invasive procedure with minimal local tissue reactions, minimal tissue trauma, and

minimal pain while correcting urinary incontinence.

14.      Prior the implantation of the Monarc at issue in this claim, Defendants sought and obtained

Food and Drug Administration (“FDA”) clearance to market the Monarc under Section 510(k) of

the Medical Device Amendment to the Food, Drug and Cosmetics Act. Section 510(k) allows

marketing of medical devices if the device is deemed substantially equivalent to other legally

marketed predicate devices marketed prior to May 28, 1976. No formal review for safety or

efficacy is required.

15.      Despite claims that the monofilament polypropylene mesh in the Monarc is inert, the

scientific evidence shows that this material is biologically incompatible with human tissue and

promotes an immune response. This immune response promotes degradation of the mesh material

and can contribute to the formation of severe adverse reactions to the mesh.

16.      The Monarc was marketed to the medical community and to patients as safe, effective, and

reliable medical devices that can be implanted by safe, effective, and minimally invasive surgical

techniques.

17.      Defendants marketed and sold the Monarc through carefully planned, multifaceted

marketing campaigns and strategies. These campaigns and strategies include, but are not limited

to, aggressive marketing and the provision of valuable cash and non-cash benefits to healthcare

providers. Defendants also utilized documents, patient brochures, and websites, offering

exaggerated and misleading expectations as to the safety, utility, and efficacy of the Monarc and

its other transvaginal mesh products.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 4 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 5 of 24 PageID #: 5



18.      Contrary to the representations and marketing of Defendants, the Monarc has high failure,

injury, and complication rates, fails to perform as intended, requires frequent and often debilitating

revision surgeries, and has caused severe and irreversible injuries, conditions, and damage to a

significant number of women, including Plaintiff Bonanno. The defects stem from many issues,

including:

         a.     the use of polypropylene material in the Monarc and the immune reaction that

                results;

         b.     the design of the Monarc to be inserted transvaginally into an area of the body with

                high levels of pathogens that adhere to the mesh, which can cause immune reactions

                and subsequent tissue breakdown;

         c.     the contraction and/or shrinkage of the mesh and surrounding scar tissue;

         d.     biomechanical issues with the design of the mesh that create strong amounts of

                friction between the mesh and the underlying tissue that subsequently cause that

                tissue to degrade and the device to migrate into organs and surrounding structures;

         e.     the use and design of anchors in the Monarc that when placed correctly are likely

                to pass through and injure major nerve routes in the pelvic region;

         f.     degradation of the mesh itself over time which causes the internal tissue to degrade;

         g.     the welding of the mesh itself during production, which creates a toxic substance

                that contributes to the degradation of the mesh and host tissue; and

         h.     the design of the trocars (devices used to insert the Monarc into the vagina) requires

                tissue penetration in nerve-rich environments, which results frequently in the

                destruction of nerve endings.

19.      Upon information and belief, Defendants has consistently underreported and withheld

information about the propensity of its Monarc to fail and to cause injury and complications and


PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 5 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 6 of 24 PageID #: 6



has misrepresented the efficacy and safety of its transvaginal mesh products, including the Monarc,

through various means and media, actively and intentionally misleading the public.

20.      Despite the chronic underreporting of adverse events associated with the Monarc, enough

complaints were recorded for the Food and Drug Administration (“FDA”) to issue a public health

notification regarding the dangers of these devices.

21.      On October 20, 2008, the FDA issued a Public Health Notification that described over a

thousand (1,000) complaints (otherwise known as “adverse events”) that had been reported over a

three-year period relating to the Monarc and other similar products. Although the FDA notice did

not identify the transvaginal mesh manufacturers by name, a review of the FDA’s MAUDE

database indicates that Defendants is one of the manufacturers of the products that are the subject

of the notification.

22.      On July 13, 2011, the FDA issued a Safety Communication entitled, “UPDATE on Serious

Complications Associated with Transvaginal Placement of Surgical Mesh for Pelvic Organ

Prolapse.” Therein, the FDA advised that it had conducted an updated analysis of adverse events

reported to the FDA and complications reported in the scientific literature and concluded that

surgical mesh used in transvaginal repair of pelvic organ prolapse was an area of “continuing

serious concern.” (emphasis added) The FDA concluded that serious complications associated

with surgical mesh for transvaginal repair of pelvic organ prolapse were “not rare.” These serious

complications include, but are not limited to, neuromuscular problems, vaginal scarring/shrinkage,

and emotional problems. Many of the serious complications required medical and surgical

treatment and hospitalization. The FDA concluded that it was not clear that transvaginal repair of

pelvic organ prolapse and stress urinary incontinence with mesh kits was more effective than

traditional non-mesh repair of these conditions. The FDA conducted a systematic review of the

published scientific literature from 1996 to 2011 and concluded that transvaginal pelvic organ


PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 6 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 7 of 24 PageID #: 7



prolapse repair with mesh “does not improve symptomatic results or quality of life over traditional

non mesh repair.” In the July 13, 2011 Safety Communication, the FDA concluded that “a mesh

procedure may put the patient at risk for requiring additional surgery or for the development new

complications. Removal of the mesh due to mesh complications may involve multiple surgeries

and significantly impair the patient’s quality of life. Complete removal of mesh may not be

possible.” The information contained in the FDA’s Public Health Notification of October 2008

and the FDA Safety Communication of July 13, 2011 was known or knowable to Defendants and

was not disclosed in any manner.

23.      Defendants have further known the following:

         a.     that some of the predicate devices for the Monarc had high failure and complication

                rates, resulting in the recall of some of these predicate devices;

         b.     that there were and are significant differences between the Monarc and some or all

                of the predicate devices, rendering them unsuitable for designation as predicate

                devices;

         c.     that these significant differences render the disclosures to the FDA incomplete and

                misleading; and

         d.     that its transvaginal mesh products, including thee Monarc, were and are causing

                numerous patients severe injuries and complications.

24.      Defendants suppressed this information and failed to accurately and completely

disseminate or share this and other critical information with others, including Plaintiff Bonanno.

As a result, Defendants actively and intentionally misled and continues to mislead the public into

believing that its transvaginal mesh products, including the Monarc, and the procedures for

implantation were and are safe and effective.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 7 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 8 of 24 PageID #: 8



25.      Defendants failed to perform or rely on proper and adequate testing and research in order

to determine and evaluate the risks and benefits of the Monarc.

26.      Defendants failed to design and establish a safe, effective procedure for removal of the

Monarc; thus, in the event of a failure, injury, or complications, it is impossible to easily and safely

remove the Monarc or parts thereof.

27.      Feasible and suitable alternative designs as well as suitable alternative procedures and

instruments for repair of pelvic organ prolapse and stress urinary incontinence have existed at all

times relevant to this matter.

28.      The Monarc was at all times utilized and implanted in a manner foreseeable to Defendants,

as they generated the instructions for use, created the procedures for implanting the devices, and

trained the implanting physicians.

29.      Defendants provided incomplete, insufficient, and misleading training and information to

physicians to increase the number of physicians utilizing the Monarc, and thus increase the sales

of these products.

30.      The Monarc implanted into Plaintiff Bonanno was in the same or substantially similar

condition as when it left the possession of Defendants, as well as being in the condition directed

by and expected by this Defendant.

31.      Plaintiff Bonanno and her physicians foreseeably used and implanted the Monarc, and did

not misuse or alter these products in an unforeseeable manner.

32.      The injuries, conditions, and complications suffered by women who have been implanted

with the Monarc include, but are not limited to, mesh erosion, mesh contraction, infection, fistula,

inflammation, scar tissue, organ perforation, dyspareunia (pain during sexual intercourse), blood

loss, acute and chronic nerve damage and pain, pudendal nerve damage, pelvic floor damage,

chronic pelvic pain, urinary and fecal incontinence, recurrent and chronic infections, and prolapse


PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 8 OF 24
      Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 9 of 24 PageID #: 9



of organs. In many cases, these women have been forced to undergo intensive medical treatment,

including, but not limited to, the use of pain control and other medications, injections into various

areas of the pelvis, spine, and the vagina, and surgeries to remove portions of the female genitalia,

to locate and remove mesh, and to attempt to repair pelvic organs, tissue, and nerve damage.

33.      The medical and scientific literature studying the effects of polypropylene pelvic mesh

(like the material used in the Monarc) have examined each of these injuries, conditions, and

complications and determined that they are in fact casually related to the mesh itself and do not

often implicate errors related to the implantation of the devices.

34.      Defendants knew and had reason to know that the Monarc could and would cause severe

and grievous personal injury to the users/recipients of the Monarc, and that they were inherently

dangerous in a manner that exceeded any purported, inaccurate, or otherwise downplayed

warnings.

35.      At all relevant times herein, Defendants continued to promote Monarc as safe and effective

even when no clinical trials had been done supporting long or short term efficacy.

36.      At all relevant times herein, Defendants failed to provide sufficient warnings and

instructions that would have put Plaintiff Bonanno and the public on notice of the dangers and

adverse effects caused by implantation of the Monarc.

37.      The Monarc was defective as marketed due to inadequate warnings, instructions, labeling,

and/or inadequate testing.

                                      Medical Care at Issue

38.      On November 20, 2013, Plaintiff Bonanno underwent surgery during which she was

implanted with the Monarc at Mercy Hospital St. Louis to treat her urinary incontinence, the use

for which Defendants marketed and sold these products.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 9 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 10 of 24 PageID #: 10



39.    As a result of the implantation of the Monarc, on or about October 15, 2018, Plaintiff

Bonanno underwent surgery to remove the Monarc mesh at FHMG Florida Hospital Medical

Group in Altamonte Springs, FL.

40.    As a result of the implantation of the Monarc, Plaintiff Bonanno suffered and will continue

to suffer serious bodily injuries, including pain, recurrent urinary tract infections, discomfort,

hospitalization, additional surgery(ies), continued incontinence, and the erosion of the Monarc into

her surrounding organs and tissues.

                                      CAUSES OF ACTION

               COUNT I – STRICT LIABILITY FOR FAILURE TO WARN

41.    Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

42.    At all pertinent times, Defendants were manufacturing, marketing, testing, promoting,

selling and/or distributing the Monarc in the regular course of business.

43.    At all pertinent times, the Monarc was implanted in Plaintiff to treat her urinary

incontinence, which is a reasonably foreseeable use.

44.    At all pertinent times, Defendants in this action knew or should have known that the use of

the Monarc causes severe and debilitating complications in users, including Plaintiff.

45.    At all pertinent times, including the time of sale and use, the Monarc, when put to the

aforementioned reasonably foreseeable use, was in an unreasonably dangerous and defective

condition because it failed to contain adequate and proper warnings and/or instructions regarding

the severe and debilitating complication associated with the use of the Monarc. Defendants

themselves failed to properly and adequately warn and instruct Plaintiff and her implanting

physician as to the risks and benefits of the Monarc given Plaintiff’s need for this information.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 10 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 11 of 24 PageID #: 11



46.    Had the Plaintiff received a warning that the use of the Monarc caused severe and

debilitating complications, she would not have used the same. As a proximate result of Defendants’

design, manufacture, marketing, sale, and distribution of the Monarc, Plaintiff has been injured

catastrophically, and has been caused severe and permanent pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort, and economic damages.

47.    The severe and debilitating complications experienced and additional surgery, and likely

future surgery, required by the Plaintiff were the direct and proximate result of the unreasonably

dangerous and defective condition of the Monarc at the time of sale and consumption, including

its lack of warnings; Plaintiff has suffered injuries and damages including but not limited to

conscious pain and suffering of Plaintiffs, medical expenses and lost wages.

48.    The Defendants’ product was defective because it failed to contain warnings and/or

instructions, and breached express warranties and/or failed to conform to express factual

representations upon which the Plaintiff and/or her implanting physician justifiably relied in

electing to use the Monarc. The defect or defects made the Monarc unreasonably dangerous to

those persons, such as Plaintiff, who could reasonably be expected to use and rely upon such

product. As a result, the defects were a producing cause of the Plaintiff’s injuries and damages.

49.    The Defendants’ product failed to contain, and never contained during the lifetime of sales,

adequate warnings and/or instructions regarding the severe and debilitating complications

experienced by women with the use of the Monarc. For the lifetime of the sales of the Monarc, the

Defendants marketed, advertised, and expressly represented to the general public that it is safe for

women to use their product. The Defendants continued with these marketing and advertising

campaigns despite having scientific knowledge that that their products were causing severe and

debilitating complications in women when used as intended




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 11 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 12 of 24 PageID #: 12



50.    Defendants failed to properly and adequately warn and instruct the Plaintiff and her health

care providers as to the proper candidates for use of Defendants’ pelvic mesh products, and the

safest and most effective methods of implantation and use of Defendants’ pelvic mesh products.

Defendants failed to properly package or label their products to give reasonable warnings of danger

about the product to Plaintiff and her health care providers.

51.    Defendants failed to properly and adequately warn and instruct the Plaintiff and her health

care providers as to the dangers of Defendants’ pelvic mesh products, given the Plaintiff’s

conditions and need for information.

52.    Defendants failed to properly and adequately warn and instruct the Plaintiff and her health

care providers with regard to the.

53.    WHEREFORE, Plaintiff demands judgment against Defendants of compensatory

damages, punitive damages, interest, attorneys’ fees, costs of suit, and such further relief as the

Court deems equitable and just.

                                     COUNT II - NEGLIGENCE

54.    Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

55.    Defendants had a duty to exercise reasonable and ordinary care in the manufacture, design,

labeling, instructions, warnings, sale, marketing, and distribution of their pelvic mesh products

including the Monarc, and recruitment and training of physicians to implant their pelvic mesh

products.

56.    Defendants were negligent in marketing, designing, manufacturing, producing, supplying,

inspecting, testing, selling and/or distributing the PRODUCTS in one or more of the following

respects:




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 12 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 13 of 24 PageID #: 13



          a. Manufacturing, producing, promoting, selling, formulating, creating, and/or

             designing the Monarc without properly testing it to determine adequacy and

             effectiveness or safety measures, if any, prior to releasing the Monarc for consumer

             use;

          b. In failing to properly test the Monarc to determine the increased risk of severe and

             debilitating injuries and complications during the normal and/or intended use of the

             Monarc;

          c. Failing to provide adequate instructions regarding safety precautions to be observed

             by users, handlers, and persons who would reasonably and foreseeably come into

             contact with, and more particularly, use the Monarc;

          d. In failing to remove the Monarc from the Monarc when the Defendants knew or

             should have known the Monarc was defective;

          e. In failing to advise physicians and ultimate users, such as Plaintiff and Plaintiff’s

             implanting physician, as to the methods for proper patient selection and methods

             for reducing the frequency of and number of debilitating injuries and complications

             caused by the Monarc;

          f. Negligently failing to adequately and correctly warn the Plaintiffs, the public, the

             medical and healthcare profession, and the FDA of the dangers of the Product;

          g. Negligently advertising and recommending the use of the Product without

             sufficient knowledge as to its dangerous propensities;

          h. Negligently representing that the Product was safe for use for their intended

             purpose, when in fact it was unsafe;

          i. Negligently designing the Product in a manner which was dangerous to its users;

          j. Negligently producing the Product in a manner which was dangerous to its users;


PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 13 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 14 of 24 PageID #: 14



           k. Negligently assembling the Product in a manner which was dangerous to its users;

           l. Concealing information concerning FDA warnings from the Plaintiff and her

               implanting physician in knowing that the Product was unsafe, dangerous, and/or

               non-conforming with FDA regulations; and

           m. Improperly concealing and/or misrepresenting information from the Plaintiff and

               her implanting physician, other healthcare professionals, and/or the FDA,

               concerning the severity of risks and dangers of the Product;

           n. Failing to act like a reasonably prudent company under similar circumstances.

           o. Under-reporting, underestimating and downplaying the serious dangers of the

               Monarc and their transvaginal mesh products.

       Each and all of these acts and omissions, taken singularly or in combination, were a

proximate cause of the injuries and damages sustained by Plaintiff.

57.    At all pertinent times, the Defendants knew or should have known that the Monarc was

unreasonably dangerous and defective when put to its reasonably anticipated use.

58.    As a direct and proximate result of the Defendants’ negligence in one or more of the

aforementioned ways, Plaintiff purchased and used, as aforesaid, the Monarc products that directly

and proximately caused Plaintiff to develop severe complications, including pain, recurrent urinary

tract infections, discomfort, hospitalization, additional surgery(ies), continued incontinence, and

the erosion of the Monarc into her surrounding organs and tissues; Plaintiff was caused to incur

medical bills, lost wages, and conscious pain and suffering.

59.    WHEREFORE, Plaintiff prays for judgment against the Defendants in a fair and reasonable

sum in excess of $75,000.00, together with costs expended herein and such further and other relief

as the Court deems just and appropriate.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 14 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 15 of 24 PageID #: 15



                    COUNT III – BREACH OF EXPRESS WARRANTY

60.    Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

61.    At all relevant and material times, Defendants manufactured, distributed, advertised,

promoted, and sold pelvic mesh products, including the Monarc.

62.    At all relevant times, Defendants intended that the Monarc be used in the manner that

Plaintiff in fact used it, and Defendants expressly warranted that the Monarc was safe and fit for

use by consumers, that they were of merchantable quality, that their side effects were minimal and

comparable to other pelvic mesh products, and that they were adequately tested and fit for their

intended use.

63.    At all relevant times, Defendants were aware that consumers, including Plaintiff, would

use their pelvic mesh products including the Monarc; which is to say that Plaintiff was a

foreseeable user of Defendants’ Monarc product.

64.    Plaintiff and/or her health care providers chose the Monarc product based upon

Defendants’ warranties and representations regarding the safety and fitness of the Monarc.

65.    Plaintiff, individually and/or by and through her physician, reasonably relied upon

Defendants’ express warranties and guarantees that the Monarc was safe, merchantable and

reasonably fit for its intended purpose.

66.    Defendants’ Monarc was expected to reach and did in fact reach consumers, including

Plaintiff and her implanting physicians, without substantial change in the condition in which they

were manufactured and sold by Defendants.

67.    Defendants breached these express warranties because the Monarc implanted in Plaintiff

was unreasonably dangerous and defective and not as Defendants had represented.

68.    That representations made by Defendants were, in fact, false.


PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 15 OF 24
  Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 16 of 24 PageID #: 16



69.     When said representations were made by Defendants, they knew those representations to

be false and they willfully, wantonly and recklessly disregarded whether the representations were

true.

70.     At the time the aforesaid representations were made by the Defendants and, at the time the

Monarc was implanted in Plaintiff’s body, the Plaintiff and her implanting physician were unaware

of the falsity of said representations and reasonably believed them to be true.

71.     In reliance upon said representations, the Plaintiff was induced to and did use the Monarc,

thereby sustaining severe and permanent personal injuries, and being at an increased risk of

sustaining severe and permanent personal injuries in the future.

72.     Said Defendants knew and were aware or should have been aware that the Monarc had not

been sufficiently tested, was defective in nature, and or that it lacked adequate and/or sufficient

warnings.

73.     Defendants knew of should have known that the Monarc had a potential to, could, and

would cause severe and grievous injury to the users of the Monarc, and that it was inherently

dangerous in a manner that exceeded and purported, inaccurate, and/or down-played warnings.

74.     Defendants’ breach of their express warranties resulted in the implantation of a

unreasonably dangerous and defective product in Plaintiff’s body, placing Plaintiff’s health and

safety in jeopardy.

75.     As a result of the foregoing acts and omissions, the Plaintiff was and continues to be caused

to suffer severe personal injuries which are permanent and lasting in nature, physical pain and

mental anguish, including diminished enjoyment of life, financial or economic loss, including, but

not limited to, obligations for medical service and expenses, present and future lost wages and

other damages.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 16 OF 24
  Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 17 of 24 PageID #: 17



76.     WHEREFORE, Plaintiffs demand judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper

                        COUNTY IV – BREACH OF IMPLIED WARRANTY

77.     Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

78.     At all relevant and material times, Defendants manufactured, distributed, advertised,

promoted, and sold pelvic mesh products.

79.     At all relevant times, Defendants intended that their pelvic mesh products, including the

Monarc, be implanted for the purposes and in the manner that Plaintiff or Plaintiff’s implanting

physicians in fact used it and Defendants impliedly warranted each product to be of merchantable

quality, safe and fit for such use.

80.     When the Monarc was implanted into Plaintiff to treat urinary incontinence, it was being

used for the ordinary purposes for which it was intended.

81.     Plaintiff, individually and/or by and through her physician, relied upon Defendants’

implied warranty of merchantability in consenting to have the Product implanted in her.

82.     Defendants knew or were reckless in not knowing that their representations were false.

83.     Defendants breached these implied warranties of merchantability because the Monarc

implanted in Plaintiff was neither merchantable nor suited for the intended use as warranted.

84.     Defendants breach of their implied warranties resulted in the implantation of an

unreasonably dangerous and defective product in Plaintiff’s body, placing her health and safety in

jeopardy.

85.     As a result of the foregoing acts and omissions, the Plaintiff was and continues to be caused

to suffer severe personal injuries which are permanent and lasting in nature, physical pain and


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 17 OF 24
  Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 18 of 24 PageID #: 18



mental anguish, including diminished enjoyment of life, financial or economic loss, including, but

not limited to, obligations for medical services and expense, present and future lost wages and

other damages.

86.     WHEREFORE, Plaintiffs demand judgment against Defendant for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.

                    COUNT V – STRICT LIABILITY – DESIGN DEFECT

87.     Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

88.     At all times herein mentioned, the Defendants designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, distributed the Monarc as hereinabove described that were

used by the Plaintiff.

89.     That the Monarc was expected to and did reach the usual consumers, handlers, and person

coming into contact with said Product without substantial change in the condition in which it was

produced, manufactured, sold, distributed, and marketed by the Defendants.

90.     At those times, the Monarc was not reasonably safe for its intended use and was defective

as a matter of law with respect to its design.

91.     At all times herein mentioned, the Monarc was in a defective condition and was not

reasonably safe, and Defendants knew or had reason to know that said product was defective and

unsafe, especially when used in the form and manner as provided by the Defendants.

92.     Defendants knew, or should have known, that at all times herein mentioned its Monarc

product was in a defective condition, and was and is inherently dangerous and unsafe.

93.     Defendants with this knowledge voluntarily designed its Monarc in a dangerous condition

for use by the public, and in particular the Plaintiff.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 18 OF 24
  Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 19 of 24 PageID #: 19



94.      Defendants had a duty to create a product that was unreasonably dangerous for its normal,

intended use.

95.      Defendants created a product unreasonably dangerous for its normal, intended use.

96.      The Monarc product, designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was designed defectively in that the Product left the

hands of Defendant in a defective condition and was unreasonably dangerous to their intended

users.

97.      The Monarc product, designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants reached its intended users, Plaintiff and her

implanting physician, in the same defective and unreasonably dangerous condition in which the

Monarc was manufactured.

98.      Defendants designed, researched, manufactured, tested, advertised, promoted, marketed,

sold and distributed a defective product which created an unreasonable risk to the health of

consumers and to the Plaintiff in particular, and Defendants are therefore strictly liable for the

injuries sustained by the Plaintiff.

99.      The Plaintiff could not, by the exercise of reasonable care, have discovered the Monarc’s

defects herein mentioned and perceived its danger.

100.     The Monarc product designed manufactured, tested, advertised, promoted, marketed, sold

and distributed by Defendants was defective due to inadequate warnings or instructions as the

Defendants knew or should have known that the Product created a high risk of unreasonable,

dangerous side effects, severe and personal injuries which are permanent and lasting in nature,

physical pain and mental anguish, including diminished enjoyment of life, financial or economic

loss, including, but not limited to, obligations for medical services and expenses, present and future

lost wages and other damages.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 19 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 20 of 24 PageID #: 20



101.   By reason of the foregoing, the Defendants have become strictly liable in tort to the Plaintiff

for the designing, manufacturing, marketing, promoting, distributing, and selling of a defective

product.

102.   As a result of the foregoing acts and omissions the Plaintiff was caused and in the future

will be caused to suffer severe personal injuries, pain and suffering, severe emotional distress,

financial or economic loss, including but not limited to, obligations for medical services and

expenses, present and future lost wages and other damages.

103.   WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.

                    COUNT VI – NEGLIGENT MISREPRESENTATION

104.   Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

105.   Defendants had a duty to represent to the medical and healthcare community, and to the

Plaintiff, the FDA and the public in general that the Monarc product had been tested and found to

be reasonably safe and effective for its intended use.

106.   Plaintiff, individually and/or by and through her physician, relied upon Defendants’

representations in consenting to have the Product implanted in her.

107.   The representations made by Defendant were, in fact, false.

108.   As a result of the foregoing acts and omissions, the Plaintiff was and still is caused to suffer

severe personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life, financial or economic loss, including, but not

limited to, obligations for medical services and expenses, present and future lost wages and other

damages.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 20 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 21 of 24 PageID #: 21



109.   WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.

                             COUNT VII – PUNITIVE DAMAGES

110.   Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

111.   The Defendants have acted willfully, wantonly, with an evil motive, and recklessly in one

or more of the following ways:

           a. Defendants knew or should have known that their pelvic mesh products, including

               the Monarc, were inherently more dangerous with respect to the risks of erosion,

               failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and

               treatments in an effort to cure the conditions proximately related to the use of the

               product, as well as other severe and personal injuries which are permanent and

               lasting in nature;

           b. Defendants attempted to misrepresent and did misrepresent facts concerning the

               safety of their pelvic mesh products, including the Monarc;

           c. Defendants’ misrepresentation included knowingly withholding material

               information from the medical community and the public, including Plaintiff,

               concerning the safety and efficacy of their pelvic mesh products, including the

               Monarc;

           d. At all times material hereto, Defendants knew and recklessly disregarded the fact

               that their pelvic mesh products, including the Monarc, cause debilitating and

               potentially lethal side effects with greater frequency than safer alternative

               methods products and/or procedures and/or treatment;


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 21 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 22 of 24 PageID #: 22



           e.   Defendants knew and recklessly disregarded the fact that their pelvic mesh

                products, including the Monarc, cause debilitating and potentially lethal side

                effects with greater frequency than safer alternative products and/or methods of

                treatment and recklessly failed to advise the FDA of same;

           f. Defendants intentionally misstated and misrepresented data and continue to

                misrepresent data so as to minimize the risk of injuries caused by their pelvic

                mesh products.

112.   As a direct and proximate result of the willful, wanton, evilly motivated and/or reckless

conduct of the Defendants, the Plaintiffs have sustained damages as set forth above.

113.   WHEREFORE, Plaintiff prays for a judgment for punitive damages against all

Defendants in a fair and reasonable amount sufficient to punish Defendants and deter them and

others from engaging in similar conduct in the future, costs expended herein, and such further

and other relief as the Court deems just and appropriate.

                           TOLLING STATUTE OF LIMITATIONS

114.   Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

115.   Despite diligent investigation by Plaintiff into the cause of her injuries, including

consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and damages

and their relationship to the Monarc were not discovered, and through reasonable care and due

diligence could not have been discovered, until a date within the applicable statute of limitations

for filing Plaintiff’s claims. Therefore, under appropriate application of the discovery rule,

Plaintiff’s suit was filed well within the applicable statutory limitations period.

116.   Furthermore, the running of any statute of limitations has been equitably tolled by reason

of Defendants’ fraudulent concealment and conduct. Through their affirmative


PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 22 OF 24
  Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 23 of 24 PageID #: 23



misrepresentations and omissions, Defendants actively concealed from Plaintiff the true risks

associated with the Monarc product.

117.    As a result of Defendants’ actions, Plaintiff and Plaintiff’s physicians were unaware, and

could not reasonably know or have learned through reasonable diligence that Plaintiff have been

exposed to the risks alleged herein and that those risks were the direct and proximate result of

Defendants’ acts and omissions.

118.    Furthermore, Defendants are estopped from relying on any statute of limitations because

of their concealment of the truth, quality and nature of the Monarc. Defendants were under a

duty to disclose the true character, quality and nature of the Monarc because this was non-public

information which the Defendants had and continue to have exclusive control, and because the

Defendants knew that this information was not available to Plaintiff, her medical providers

and/or their health facilities.

119.    Defendants had the ability to and did spend enormous amounts of money in furtherance

of their purpose of marketing and promoting a profitable drug, notwithstanding the known or

reasonably known risks. Plaintiffs and medical professionals could not have afforded and could

not have possibly conducted studies to determine the nature, extent and identity of related health

risks, and were forced to rely on Defendants’ representations.

                                    PRAYER FOR RELIEF

120.    WHEREFORE, Plaintiff demands judgment against Defendants, and requests

compensatory damages, together with interest, cost of suit, attorneys’ fees, and all such other

relief as the Court deems just and proper as well as:

            a. Compensatory damages to Plaintiff for past, present, and future damages,

                including, but not limited to, pain and suffering for severe and permanent personal




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 23 OF 24
 Case: 4:21-cv-00372-JAR Doc. #: 1 Filed: 03/26/21 Page: 24 of 24 PageID #: 24



             injuries sustained by Plaintiff, health and medical care costs, together with interest

             and costs as provided by law;

          b. Reasonable attorneys’ fees;

          c. The costs of these proceedings;

          d. All ascertainable economic damages;

          e. Punitive damages; and

          f. Such other and further relief as this Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY.


Dated: March 26, 2021               Respectfully Submitted,

                                     /s/ Steven D. Davis
                                    Steven D. Davis, EDMO No. 56281MO
                                    TORHOERMAN LAW LLC
                                    210 South Main Street
                                    Edwardsville, IL 62025
                                    Ph: (618) 656-4400
                                    Fax: (618) 656-4401
                                    E: sdavis@thawyer.com

                                    Breanne V. Cope (Pro Hac Vice forthcoming)
                                    COMMON SENSE COUNSEL LLP
                                    1112 Rhinette Avenue
                                    Burlingame, CA 94010
                                    Ph: (650) 627-3600
                                    Fax: (512) 628-3390
                                    E: breanne@commonsensecounsel.com
                                    ATTORNEYS FOR PLAINTIFFS




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 24 OF 24
